


110 HR 6729 IH: To encourage greater energy efficiency in building

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6729
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Dingell (for
			 himself and Mr. Boucher) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To encourage greater energy efficiency in building
		  codes.
	
	
		1.Greater energy efficiency in
			 building codes
			(a)In
			 generalSection 304 of the Energy Conservation and Production Act
			 (42 U.S.C. 6833) is amended to read as follows:
				
					304.Updating State
				building energy efficiency codes
						(a)Updating
				National Model Building Energy Codes(1)The Secretary shall
				support updating the national model building energy codes and standards at
				least every 3 years to achieve overall energy savings, compared to the 2006
				IECC for residential buildings and ASHRAE Standard 90.1–2007 for commercial
				buildings, of at least—
								(A)30 percent in editions of each model
				code or standard released in or after 2010; and
								(B)50 percent in editions of each model
				code or standard released in or after 2020.
								Targets
				for specific years shall be set by the Secretary at least 3 years in advance of
				each target year, coordinated with the IECC and ASHRAE Standard 90.1 cycles, at
				the maximum level of energy efficiency that is technologically feasible and
				life-cycle cost effective.(2)(A)Whenever the provisions
				of the IECC or ASHRAE Standard 90.1 regarding building energy use are revised,
				the Secretary shall make a preliminary determination not later than 90 days
				after the date of the revision, and a final determination not later than 12
				months after the date of such revision, on—
									(i)whether such revision will improve
				energy efficiency in buildings; and
									(ii)whether such revision will meet the
				targets under paragraph (1).
									(B)If the Secretary makes a
				determination under subparagraph (A)(ii) that a code or standard does not meet
				the targets under paragraph (1), or if a national model code or standard is not
				updated for more than 3 years, then the Secretary shall, within 12 months after
				such determination, establish a modified code or standard that meets such
				targets. Any such modified code or standard—
									(i)shall achieve the maximum level of
				energy savings that is technologically feasible and life-cycle
				cost-effective;
									(ii)shall be based on the latest revision
				of the IECC or ASHRAE Standard 90.1, including any amendments or additions
				thereto, but may also consider other model codes or standards; and
									(iii)shall serve as the baseline for the
				next determination under subparagraph (A)(i).
									(C)The Secretary shall provide the
				opportunity for public comment on targets, determinations, and modified codes
				and standards under this subsection, and shall publish notice of targets,
				determinations, and modified codes and standards under this subsection in the
				Federal Register.
								(b)State
				certification of building energy code updates(1)Not later than 2 years
				after the date of enactment of this subsection, each State shall certify to the
				Secretary that it has reviewed and updated the provisions of its residential
				and commercial building codes regarding energy efficiency. Such certification
				shall include a demonstration that such State’s code provisions meet or exceed
				the 2006 IECC for residential buildings and the ASHRAE Standard 90.1–2007 for
				commercial buildings, or achieve equivalent or greater energy savings.
							(2)(A)If the Secretary makes
				an affirmative determination under subsection (a)(2)(A)(i) or establishes a
				modified code or standard under subsection (a)(2)(B), each State shall, within
				2 years after such determination or establishment, certify that it has reviewed
				and updated the provisions of its building code regarding energy efficiency.
				Such certification shall include a demonstration that such State’s code
				provisions meet or exceed the revised code or standard, or achieve equivalent
				or greater energy savings.
								(B)If the Secretary fails to make a
				determination under subsection (a)(2)(A)(i) by the date specified in subsection
				(a)(2), or makes a negative determination, each State shall within 2 years
				after the specified date or the date of the determination, certify that it has
				reviewed the revised code or standard, and updated the provisions of its
				building code regarding energy efficiency to meet or exceed any provisions
				found to improve energy efficiency in buildings, or to achieve equivalent or
				greater energy savings in other ways.
								(c)State
				certification of compliance with building codes(1)Each State shall, not
				later than 3 years after a certification under subsection (b), certify that it
				has—
								(A)achieved compliance under paragraph
				(3) with the certified State building energy code or with the associated model
				code or standard; or
								(B)made significant progress under
				paragraph (4) toward achieving compliance with the certified State building
				energy code or with the associated model code or standard.
								If the
				State certifies progress toward achieving compliance, the State shall repeat
				the certification each year until it certifies that it has achieved
				compliance.(2)A certification under paragraph (1)
				shall include documentation of the rate of compliance based on independent
				inspections of a random sample of the new and renovated buildings covered by
				the code in the preceding year, or based on an alternative method that yields
				an accurate measure of compliance.
							(3)(A)A State shall be
				considered to achieve compliance under paragraph (1) if—
									(i)at least 90 percent of new and
				renovated building space covered by the code in the preceding year
				substantially meets all the requirements of the code regarding energy
				efficiency, or achieves an equivalent energy savings level; or
									(ii)the estimated excess energy use of
				new and renovated buildings that did not meet the code in the preceding year,
				compared to a baseline of comparable buildings that meet the code, is not more
				than 5 percent of the estimated energy use of all new and renovated buildings
				covered by the code in the preceding year.
									(B)Only renovations with building
				permits are covered under this paragraph. If the Secretary determines the
				percentage targets under subparagraph (A) are not reasonably achievable for
				renovated residential or commercial buildings, the Secretary may reduce the
				targets for such renovated buildings to the highest achievable level.
								(4)(A)A State shall be
				considered to have made significant progress toward achieving compliance for
				purposes of paragraph (1) if the State—
									(i)has developed and is implementing a
				plan for achieving compliance within 8 years, assuming continued adequate
				funding, including active training and enforcement programs;
									(ii)after 1 or more years of adequate
				funding, has demonstrated progress, in conformance with the plan described in
				clause (i), toward compliance;
									(iii)after 5 or more years of adequate
				funding, meets the requirement in paragraph (3) substituting 80 percent for 90
				percent or substituting 10 percent for 5 percent; and
									(iv)has not had more than 8 years of
				adequate funding.
									(B)Funding shall be considered adequate,
				for purposes of this paragraph, when the Federal Government provides to the
				States at least $50,000,000 in a year in funding and support for development
				and implementation of State building energy codes, including for training and
				enforcement.
								(d)Failure To Meet
				Deadlines(1)A State that has not
				made a certification required under subsection (b) or (c) by the applicable
				deadline shall submit to the Secretary a report on—
								(A)the status of the State with respect
				to meeting the requirements and submitting the certification; and
								(B)a plan for meeting the requirements
				and submitting the certification.
								(2)Any State for which the Secretary has
				not accepted a certification by a deadline under subsection (b) or (c) of this
				section is out of compliance with this section.
							(3)In any State that is out of
				compliance with this section, a local government may be in compliance with this
				section by meeting the certification requirements under subsections (b) and (c)
				of this section.
							(4)The Secretary shall annually submit
				to Congress, and publish in the Federal Register, a report on the status of
				national model building energy codes and standards, the status of code adoption
				and compliance in the States, and implementation of this section. The report
				shall include estimates of impacts of past action under this section and
				potential impacts of further action on lifetime energy use by buildings and
				resulting energy costs to individuals and businesses.
							(e)Technical
				assistance(1)The Secretary shall on a
				timely basis provide technical assistance to model code-setting and standard
				development organizations. This assistance shall include technical assistance
				as requested by the organizations in evaluating code or standards proposals or
				revisions, building energy analysis and design tools, building demonstrations,
				and design assistance and training. The Secretary shall submit code and
				standard amendment proposals, with supporting evidence, sufficient to enable
				the national model building energy codes and standards to meet the targets in
				subsection (a)(1).
							(2)The Secretary shall provide technical
				assistance to States to implement the requirements of this section, including
				procedures for States to demonstrate that their code provisions achieve
				equivalent or greater energy savings than the national model codes and
				standards, and to improve and implement State residential and commercial
				building energy efficiency codes or to otherwise promote the design and
				construction of energy efficient buildings.
							(f)Availability of
				incentive funding(1)The Secretary shall
				provide incentive funding to States to implement the requirements of this
				section, and to improve and implement State residential and commercial building
				energy efficiency codes, including increasing and verifying compliance with
				such codes. In determining whether, and in what amount, to provide incentive
				funding under this subsection, the Secretary shall consider the actions
				proposed by the State to implement the requirements of this section, to improve
				and implement residential and commercial building energy efficiency codes, and
				to promote building energy efficiency through the use of such codes.
							(2)Additional funding shall be provided
				under this subsection for implementation of a plan to achieve and document at
				least a 90 percent rate of compliance with residential and commercial building
				energy efficiency codes, based on energy performance—
								(A)to a State that has adopted and is
				implementing, on a Statewide basis—
									(i)a residential building energy
				efficiency code that meets or exceeds the requirements of the 2006 IECC, or any
				succeeding version of that code that has received an affirmative determination
				from the Secretary under subsection (a)(2)(A)(i); and
									(ii)a commercial building energy
				efficiency code that meets or exceeds the requirements of the ASHRAE Standard
				90.1–2007, or any succeeding version of that standard that has received an
				affirmative determination from the Secretary under subsection (a)(2)(A)(i);
				or
									(B)in a State in which there is no
				Statewide energy code for either residential buildings or commercial buildings,
				or where State codes fail to comply with subparagraph (A), to a local
				government that has adopted and is implementing residential and commercial
				building energy efficiency codes, as described in subparagraph (A).
								(3)Of the amounts made available under
				this subsection, the Secretary may use amounts required, not exceeding $500,000
				for each State, to train State and local officials to implement codes described
				in paragraph (2).
							(4)There are authorized to be
				appropriated to carry out this subsection—
								(A)$70,000,000 for each of fiscal years
				2009 through 2013; and
								(B)such sums as are necessary for fiscal
				year 2014 and each fiscal year
				thereafter.
								.
			(b)DefinitionSection
			 303 of the Energy Conservation and Production Act (42 U.S.C. 6832) is amended
			 by adding at the end the following new paragraph:
				
					(17)The term
				IECC means the International Energy Conservation
				Code.
					.
			
